Citation Nr: 1748788	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-25 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for muscle twitching, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for gout of the bilateral feet, to include as secondary to service-connected bilateral hallux valgus.

4.  Entitlement to an increased initial rating for pes planus, currently evaluated as noncompensable prior to June 30, 2016, and 50 percent disabling from June 30, 2016.

5.  Entitlement to an increased rating for right great toe hallux valgus, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for left great toe hallux valgus, currently evaluated as noncompensable prior to November 7, 2011, and 10 percent disabling from January 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to February 1995 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from February 2012 and April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In August 2016, the Veteran testified before the undersigned Veterans Law Judge.  In May 2017, the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In May 2017, the Board remanded the claims for additional VA examinations.  In August 2017, the Veteran told a VA employee that he was currently working in Kuwait as a civilian contractor and that he was unsure of his return date.  The AOJ returned the case to the Board; however, there were no attempts made to schedule the Veteran for VA examinations in accordance with the provisions of M21-1, Part III, Subpart iv, Chapter 3, Section A, Paragraph 1.c (examination requests for foreign resident claimants).  Therefore, a remand is necessary to ensure compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his fatigue and muscle twitching.  If necessary, the AOJ should follow the procedures for scheduling foreign examinations under M21-1, Part III, Subpart iv, Chapter 3, Section A, Paragraph 1.c.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

a) After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his complaints of fatigue and muscle twitching.

b) For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or symptomatology therein.

c) If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology.

d) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his gout and to ascertain the severity and manifestation of his service-connected pes planus and bilateral hallux valgus.  If necessary, the AOJ should follow the procedures for scheduling foreign examinations under M21-1, Part III, Subpart iv, Chapter 3, Section A, Paragraph 1.c.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that his gout is caused or aggravated by his service-connected hallux valgus.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

a) After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not that his gout is caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) his service-connected bilateral hallux valgus or pes planus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

b) The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected pes planus and bilateral hallux valgus.

The examiner should report all signs and symptoms necessary for rating the Veteran's pes planus and bilateral hallux valgus. In particular, the examiner should indicate whether the periarticular region is actually painful, unstable, or malaligned. The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the most recent Supplemental Statement of the Case (SSOC).  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




